Citation Nr: 1416536	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  92-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether a February 1974 RO decision, denying service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) may be revised or amended on the basis of clear and unmistakable error (CUE).

2.  Whether a February 1974 RO decision, denying service connection for malaria may be revised or amended on the basis of CUE.

3.  Whether a December 1989 RO decision, denying service connection for a seizure disorder may be revised or amended on the basis of CUE.

4.  Whether new and material evidence was submitted to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder other than PTSD.

5.  Entitlement to service connection for a psychiatric disorder other than PTSD.

6.  Whether new and material evidence was submitted to reopen the previously denied claim of entitlement to service connection for malaria.

7.  Entitlement to service connection for malaria.

8.  Whether new and material evidence was submitted to reopen the previously denied claim of entitlement to service connection for a seizure disorder.

9.  Entitlement to a rating in excess of 10 percent for tinnitus, to include entitlement to a combined rating in excess of 100 percent for service-connected disabilities.

10.  Entitlement to an effective date prior to August 8, 1991, for the award of service connection for PTSD.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, including almost ten months in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Newark, New Jersey.  In September 1991, the RO denied service connection for PTSD, after which the Veteran perfected an appeal.  In November 2003, during the course of the appeal, the RO awarded service connection for PTSD, after which the Veteran challenged the effective date assigned.  The May 2005 rating decision declined to reopen the claims of entitlement to service connection for malaria, a seizure disorder and a psychiatric disorder other than PTSD, as well as denied service connection for tinnitus.  The issues related to revision of the prior rating decisions for malaria, a seizure disorder and a psychiatric disorder on the basis of CUE arise from the May 2005 rating decision.    The December 2011 rating decision awarded service connection for tinnitus.  The Veteran's disagreement with the December 2011 rating decision primarily involves the calculation of the combined rating for his service-connected PTSD and tinnitus.

In November 2007 and December 2013, Board hearings were conducted in Washington, D.C., before the undersigned.  A transcript of each hearing is associated with the claims files.

The Veteran's claims were remanded by the Board in March 2008 and September 2011 and are now again before the Board for adjudication.

The March 2008 and September 2011 Board actions referred the issues of entitlement to service connection for a brain and spinal cord condition, as well as for non-service connection disability pension.  The non-service connection pension claim appears to be on the basis of CUE in the March 1990 denial of that benefit. These claims remain unadjudicated and are again RERERRED to the RO for appropriate action.  Moreover, at the December 2013 Board hearing, the Veteran raised the claims of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, as well as whether new and material evidence has been submitted reopen the claim for service connection for peripheral neuropathy, to include as secondary to herbicide exposure.  These claims have not yet been adjudicated by the RO and are also REFERRED for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether a December 1989 RO decision, denying service connection for a seizure disorder may be revised or amended on the basis of CUE; whether new and material evidence was received to reopen the claim of entitlement to service connection for a seizure disorder; entitlement to service connection for malaria and for a psychiatric disorder other than PTSD; and entitlement to an effective date prior to August 8, 1991, for the award of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the February 1974 rating action in which the RO denied the Veteran's service connection claim for a psychiatric disorder other than PTSD, the correct facts, as they were known at the time, were before the RO, the statutory and regulatory provisions extant at the time were correct and correctly applied, and the determination became final.

2.  At the time of the February 1974 rating action, in which the RO denied the Veteran's service connection claim for malaria, the correct facts, as they were known at the time, were before the RO, the statutory and regulatory provisions extant at the time were correct and correctly applied, and the determination became final.

3.  A rating decision in September 1991 denied service connection for a psychiatric disorder other than PTSD.  The Veteran perfected an appeal as to this determination, but later withdrew that appeal. 

4.  Evidence received since the September 1991 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder other than PTSD.

5.  A rating decision in August 1989 denied service connection for malaria.  The Veteran did not perfect an appeal as to this determination. 

6.  Evidence received since the August 1989 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for malaria, to include residuals of exposure to malaria. 

7.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; and the combined disability rating of 100 percent is properly calculated and the maximum allowable under the Combined Rating Table set forth in 38 C.F.R. § 4.25.


CONCLUSIONS OF LAW

1.  The RO's February 1974 rating action that denied service connection for a psychiatric disorder other than PTSD was not clearly and unmistakably erroneous and it became final.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2013).

2.  The RO's February 1974 rating action that denied service connection for malaria was not clearly and unmistakably erroneous and it became final.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2013).

3.  New and material evidence has been submitted since the September 1991 rating decision, and the Veteran's claim for service connection for a psychiatric disorder other than PTSD is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence has been submitted since the August 1989 rating decision, and the Veteran's claim for service connection for malaria is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; and entitlement to a combined disability rating in excess of 100 percent is not shown as a matter of law.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.25, §4.87, DC 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the Veteran's claims to reopen the previously decided claims for service connection for a psychiatric disorder other than PTSD and malaria, without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating these issues.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

As to the Veteran's two claims based upon CUE, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  As such, no discussion of VA's duty to notify and assist is necessary with regard to these claims.

As to the Veteran's claim relating to the tinnitus rating and the overall combined disability rating, VA's duties to notify and assist are not applicable because, as discussed below, the application of the law to the undisputed facts is dispositive of the appeal.  The provisions regarding notice and VA's duty to assist a Veteran have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002); 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board will, therefore, decide these issues below.

CUE Claims

In February 1974, the RO denied the Veteran's service connection claims for a psychiatric disorder and for malaria, after considering service treatment records, the report of a January 1974 VA examination, and the Veteran's claim.  As stated in the February 1974 decision letter, the RO concluded that service connection was not warranted because the evidence reflected that the Veteran did not receive treatment for a nervous condition or malaria during service, or that either condition manifested within one year of the Veteran's separation from service.  The Veteran did not express disagreement with the February 1974 decision.  Presently, the Veteran seeks to collaterally attack the finality of the January 1974  RO decision on the basis of CUE. 

Pursuant to 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE, the prior decision will be reversed and amended, resulting in the same effect as if the corrected decision had been made on the date of the reversed decision.  For the evidence to sufficiently establish CUE in a prior determination, there must be a sufficient showing that (1) the correct facts, as known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001). 

To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993). 

As a threshold matter, the Board finds the arguments advanced by the Veteran to allege CUE have been conveyed with the requisite specificity and, the Board will therefore, adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to the pleading deficiency, and the denial of a CUE on the merits). 

Psychiatric Disorder

At the time of the January 1974 decision, the Veteran's service treatment records and a January 1974 VA psychiatric evaluation were of record.  The service treatment records are without notation of psychiatric symptoms or diagnosis.  A January 1974 VA examination report did indicate the diagnosis of depression.  An accompanying narrative psychiatric workup report clearly notes that the Veteran had no psychiatric history and that his symptoms began around Christmas of 1972.  Again, the February 1974 denial was on the basis that there was no evidence of treatment for a nervous condition during service, and no evidence that a disabling nervous condition manifested within one year of the Veteran's separation from service.

The Veteran argues that the denial was clearly and unmistakably erroneous, as he believes the evidence was sufficient to establish service connection at that time.  He argues that he was administered antimalarial drugs during service that have caused a nervous condition other than the already service-connected PTSD.  The Board's review of the Veteran's service treatment records, however, reveal that he received vaccinations against smallpox, typhoid, tetanus, typhus, cholera, yellow fever, polio, flu, and plague.  There is no indication of an anti-malaria drug in the service immunization record, and, with regard to the various immunizations given, the report does not note any reactions.  While a document, not a part of the Veteran's service treatment or personnel records, was added to the claims files in 2001 and shows that the Veteran did receive certain antimalarial tablets to take following his tour in Vietnam to prevent malaria, this evidence was not available to the RO at the time of the 1974 rating action, and therefore, cannot be used as a basis for finding CUE.

To the extent that the Veteran argues that there was sufficient evidence in his service treatment records and post-service medical records to show that a psychiatric/nervous disorder initially manifested in service, the Board observes that this would be an allegation that the rating board improperly weighed and evaluated the evidence, and such an argument may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44. 

Moreover, the Board acknowledges that the February 1974 RO decision does not reflect extensive consideration and analysis of the evidence or applicable regulations; however, RO determinations were not required to include the reasons for denying a claim until February 1, 1990.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66  (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  Further, the Veteran does not contend and the evidence does not show that all evidence of record was not considered by the rating board or that all relevant laws and regulations were not properly considered and applied by the rating board in February 1974.  To the extent that he argues that an anti-malaria drug caused his psychiatric disability, the record at the time of the 1974 decision was devoid of evidence that such a vaccination was administered, so it cannot be found that the RO erred in not considering it.  Accordingly, absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  See Dolan; see also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992). 

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in February 1974, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the February 1974 RO rating action that denied service connection for a psychiatric disorder and the determination is final.

Malaria

Again, at the time of the January 1974 decision, the Veteran's service treatment records, as well as some service personnel records, and a January 1974 VA psychiatric evaluation were of record.  The service treatment and personnel records are without notation of malaria.  Moreover, although the Veteran claims that he was administered a drug treatment for malaria in service, there is no indication of such in his service treatment records.  The immunization record also fails to reveal that he received vaccinations against malaria prior to his tour in Vietnam.  He is shown as receiving smallpox, typhoid, tetanus, typhus, cholera, yellow fever, polio, flu, and plague vaccinations, but none noted for malaria.  In June 2001, the Veteran submitted a copy of a Malaria Debriefing which occurred in April 1970, and which included certain antimalarial tablets administered to the Veteran following his tour in Vietnam, which were intended to prevent the onset of malaria.  Since then, the Veteran has submitted several articles discussing these medications and their potential side effects.  The Board notes, however, that neither of these documents were of record at the time of the January 1974 rating action, and therefore, cannot be used as a basis for CUE.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001). 

The January 1974 VA examination report includes a notation that the Veteran reported, "History of malaria in service - no attacks recently."  While the Veteran may have reported this, again, there is no indication in the service treatment records of treatment for malaria, or administration of drugs administered to treat an actual outbreak of malaria.  The Board also notes that the Veteran's service treatment records include an April 1970 separation examination and report of medical history, neither of which include mention of malaria.  Based upon this evidence, the RO determined that service connection was not warranted because there was no evidence of treatment for malaria in service or within one year of the Veteran's separation from service.

The Veteran argues that the denial was clearly and unmistakably erroneous, as he believes the evidence was sufficient to establish service connection at that time.   Initially, the Board observes that the Veteran is essentially alleging that the rating board improperly weighed and evaluated the evidence, and such an argument may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44. 

Moreover, the Board acknowledges that the February 1974 RO decision does not reflect extensive consideration and analysis of the evidence or applicable regulations; however, RO determinations were not required to include the reasons for denying a claim until February 1, 1990.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66  (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  Further, the Veteran does not contend and the evidence does not show that all evidence of record was not considered by the rating board or that all relevant laws and regulations were not properly considered and applied by the rating board in February 1974.  To the extent that he argues that he was treated for malaria and received malaria drugs in-service, the record at the time of the 1974 decision was devoid of evidence to suggest that the Veteran was ever treated for malaria during his active service or that he received antimalarial drugs.  In that such evidence could not be found at the time, the RO did not err in not considering it.  Accordingly, absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  See Dolan; see also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992). 

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in February 1974, and has not shown that, any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the February 1974 RO rating action that denied service connection for malaria and the determination is final.

New and Material Evidence Claims

As described with more particularity, below, the Veteran is attempting to reopen previously denied claims for service connection for malaria and for a psychiatric disorder other than PTSD.  Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The Veteran's claim for service connection for malaria was previously decided by way of a February 1974 rating decision.  In that rating action, the RO found that the evidence failed to show that the Veteran was treated for malaria during service, or that he was diagnosed within one year of his separation.  The Veteran did not file a notice of disagreement with regard to that rating action.  Thus, the February 1974 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The RO issued a rating decision in August 1989 that confirmed and continued the prior denial.  The Veteran did not perfect an appeal as to that rating decision.  Thus, the August 1989 rating decision is also final.  Id.  (2013).  He filed this claim to reopen in March 2004.

The Veteran's claim for service connection for a psychiatric disorder other than PTSD was originally denied by way of a February 1974 rating decision.  The claim was denied on the basis that there was no evidence of a psychiatric disorder in service or within one year of separation.  The Veteran did not file a notice of disagreement within one year of the February 1974 rating action.  Thus, the February 1974 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  Claims to reopen were later filed and in  August 1989 and again in September 1991, the RO confirmed and continued the prior denials.  The Veteran perfected an appeal as to the September 1991 denial to reopen service connection for a psychiatric disorder, but in November 2003 he withdrew the appeal.  The Board's March 2008 decision dismissed the claim.  Thus, the September 1991 rating decision is final.  Id.  The Veteran filed this claim to reopen in March 2004.

The evidence that was of record at the time of the August 1989 rating decision consisted of the Veteran's claim, his service treatment records, and several VA outpatient treatment records.  The service treatment records are without notation of malaria.  Although the Veteran claims that he was administered a drug related to treat active malaria in service, there was no indication of such in his service treatment records at the time of the 1989 rating action.  The January 1974 VA examination report includes a notation that the Veteran reported, "History of malaria in service - no attacks recently."  While the Veteran may have reported this, again, there is no indication in the service treatment records of treatment for malaria, or administration of drugs related to malaria.  The Board also notes that the Veteran's service treatment records include an April 1970 separation examination and report of medical history, neither of which include mention of malaria or antimalarial drugs.  Based upon this evidence, the RO determined that service connection was not warranted because there was no evidence of treatment for malaria in service or within one year of the Veteran's separation from service.

As to the psychiatric claim, records were within the claims folder that included  indications of psychiatric disorder, yet failed to find that any such psychiatric disorder was causally connected to active service.  Based upon this evidence, the RO also determined that service connection was not warranted for a psychiatric disorder because there was no evidence of treatment in service or within one year of the Veteran's separation from service.

Evidence added to the record since last prior denials as to both claims consists of post-service VA and private treatment records, several VA examination reports, as well as the Veteran's lay statements and hearing testimony.  The Veteran also submitted several articles related to malaria medications and their potential side effects, as well as a copy of an April 1970 malaria debriefing showing that he underwent a series of antimalarial tablets upon his return from Vietnam in order to prevent the onset of malaria.  

The Board initially notes that the Veteran's many years of outpatient treatment records and VA examination reports are related to his psychiatric disorder, and show treatment for depression and anxiety, but are without notation of any symptoms, historical report, or diagnosis related to malaria.  However, since the prior rating actions, evidence has been added to the record, which shows that the Veteran did undergo a series of antimalarial medication to prevent the onset of the disease.  The April 1970 malaria debriefing includes notation of calorine-primaquine tablets, choroquine tablets, and DDS tablets.  The Veteran also submitted photocopies of articles related to several antimalarial medications, which show that potential side effects include seizures and a change in mental status, to include depression.  The Veteran, at his December 2013 hearing, provided sworn testimony indicating that the antimalarial tablets he was issued in 1970 caused his depression and seizure disorder.  

The Board finds that the April 1970 malaria debriefing, combined with the pharmaceutical articles provided by the Veteran, as well as the Veteran's hearing testimony suggesting a causal connection between his current disabilities and his use of antimalarial medications following his tour in Vietnam as a preventative measure, are new and material evidence sufficient to reopen his service connection claims for malaria and a psychiatric disorder other than PTSD.  The records and lay statements are new in that they were not previously submitted to VA for consideration.  Further, the new evidence is material because it relates to unestablished facts necessary to substantiate the claims, especially when considered contemporaneous to the evidence already of record.  The Board recognizes that, for purposes of reopening the Veteran's claims, his lay statements serve as credible evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Thus, the April 1970 malaria debriefing, the antimalarial drug information sheets, and the Veteran's lay testimony suggesting a potential causal connection between antimalarial drugs and current disorders, to include a psychiatric disorder, when considered contemporaneously with the Veteran's service treatment records, are material evidence.  Because the new evidence suggests the potential for a causal connection to exist between current disabilities and the Veteran's active service, the Board finds the evidence submitted since the prior rating actions to be both new and material with regard to both claims.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for malaria and for a psychiatric disorder other than PTSD.  In determining that the evidence submitted since the prior rating decisions was both new and material, the Board took cognizance of whether the evidence could, if the claims were reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.



Tinnitus and Combined Rating

The Veteran was awarded service connection for tinnitus with an evaluation of 10 percent by way of a December 2011 rating decision.  In February 2012, the Veteran submitted a document indicating that it was a notice of disagreement with the December 2011 decision on tinnitus.

To the extent that the Veteran is contending that a higher rating is warranted for tinnitus, under 38 C.F.R. § 4.87, DC 6260, there is no provision for assignment of a rating in excess of 10 percent for tinnitus, including no rating allowing separate 10 percent rating for tinnitus of each ear.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit concluded that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260, limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon which to award an increase, to include a separate schedular ratings for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In later statements and at the December 2013 hearing, the Veteran clarified that his disagreement was with the fact that he was not being paid additional money following the award of a 10 percent rating for tinnitus.  Essentially, the Veteran is challenging the method of calculation of the combined disability rating.  The Veteran's 10 percent rating for tinnitus is effective, March 10, 2004.  From that date forward, service connection is also in effect for PTSD at a 100 percent disability rating.  The overall combined rating is 100 percent, which is the maximum allowable schedular disability rating.  

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25.  To calculate the combined evaluation for the Veteran's two service-connected disabilities, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate.  The figure that appears in the space where the column and row intersect represents the combined value of the two.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards.  38 C.F.R. § 4.25.  99 percent is the maximum combined rating allowable under the table, which is converted to 100 percent.  No greater rating can be assigned under  38 C.F.R. § 4.25.

After carefully reviewing the record, the Board finds that the December 2011 rating decision's calculation of the combined rating is correct.  Specifically, there is simply no greater allowable rating than the 100 percent combined rating presently assigned following the directions set forth in 38 C.F.R. § 4.25.  Based on these facts, the Board finds no error in the December 2011 rating decision's calculation of the combined total rating of 100 percent, as alleged, and the claim for a higher combined rating must be denied.  Where, as here, the law and not the evidence is dispositive, these matters must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim to revise or reverse the February 1974 RO determination that denied service connection for a psychiatric disorder other than PTSD, to include on the basis of CUE, is denied.

The claim to revise or reverse the February 1974 RO determination that denied service connection for malaria, to include on the basis of CUE, is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder other than PTSD, is reopened and, to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for malaria, is reopened and, to this extent only, the appeal is granted.

A rating in excess of 10 percent for tinnitus and a combined rating in excess of 100 percent for all service-connected disabilities is denied.


REMAND

While the Board sincerely regrets the additional delay, a remand is required for the claims of whether a December 1989 RO decision, denying service connection for a seizure disorder may be revised or amended on the basis of CUE; whether new and material evidence was received to reopen the claim of entitlement to service connection for a seizure disorder; entitlement to service connection for malaria and for a psychiatric disorder other than PTSD; and entitlement to an effective date prior to August 8, 1991, for the award of service connection for PTSD

Initially, the Board observes that the Veteran was last provided with notice of the evidence necessary to establish the claims on appeal in August 2008.   In that more than five years has passed, on remand, the RO should send the Veteran requisite notice as to all claims remaining on appeal.  38 C.F.R. § 3.159(b) (2013).

A review of the Veteran's claims file also reveals that his VA outpatient treatment records since his separation from active service appear to be incomplete.  VA records are within the claims files dated in January 1974, from September 1987 through May 2005, one record in November 2005 and one in February 2006, followed by records from September 2009 through August 2010.  Following August 2010, there is one record dated in October 2011, one in August 2012, and several pages of psychiatric records dated January 2013 through April 2013.  Further, there is a letter from a VA physician indicating that the Veteran was hospitalized at the East Orange VAMC from September 16, 2013, through September 20, 2013.  At the hearing, the Veteran confirmed that this hospitalization was due to his seizure disorder.  On remand, the RO must update the Veteran's VA outpatient records dating since his separation from service in order to fill in the missing gaps in records, and to obtain the most recent treatment records, to include record of his 2013 hospitalization.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran has also not been provided a VA examination for either his malaria claim, or his psychiatric claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA  must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In this case, while additional development of the record is necessary, the Board finds that at present the evidence exists to warrant a VA examination.  The Veteran has provided a copy of an April 1970 document indicating that he indeed received antimalarial tablets following his tour in Vietnam.  He also provided various articles relating to the potential side effects of antimalarial drugs, which include changes in mental status, to include depression.  The Board, therefore, finds that a remand is necessary in order to afford the Veteran a VA examination to assess the nature and etiology of any current residuals of antimalarial tablets taken in service, as well as of any psychiatric disorder other than PTSD. 

The Board recognizes that in its prior Remand, the issue of entitlement to an earlier effective date for the award of service connection for PTSD was referred for appropriate action by the RO.  Further review of the claims files, however, reveals that Remand, rather than referral, is the appropriate course of action.  In November 2003, a rating decision was issued awarding service connection for PTSD, with an evaluation of 30 percent effective August 8, 1991, and 100 percent effective February 1, 1995.  In March 2004, the Veteran filed a statement in which he challenged the effective date assigned.  In particular, the Veteran stated, "It seems to me that 'payments' for PTSD shouldn't start in 1991 but [in] 1989-August."  The Board observes that VA treatment records dated in June 1989 were added to the claims file within one year of the August 1989 rating action that denied service connection for PTSD.  Also, in August 2004, the Veteran submitted an additional statement indicating his belief that he should be awarded benefits for PTSD starting in 1989.  Both the March 2004 and the August 2004 statements were received by VA within one year of the November 2003 rating decision.  These statements, when read in a light most favorable to the Veteran, are deemed timely notices of disagreement with the effective date assigned for PTSD.  The RO, however, has never issued a statement of the case as to the effective date issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to an earlier effective date for the award of service connection for PTSD.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.

Because there are records within the claims file dated as early as June 1989 suggesting a potential causal connection between the Veteran's psychiatric disorder and the initial onset of a seizure disorder, the Board finds that the issues of whether new and material evidence was received to reopen the claim of entitlement to service connection for a seizure disorder and whether the December 1989 RO decision denying service connection for a seizure disorder may be revised or amended on the basis of CUE must be held in abeyance until the PTSD effective date issue is readjudicated by the RO.  In that an award of an earlier effective date for PTSD could change the outcome of the claims related to a seizure disorder, the claims are inextricably intertwined.  For this reason, the issue of whether an earlier effective date is warranted for PTSD must be resolved prior to resolution of the seizure disorder claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, the seizure disorder claims must be held in abeyance until the effective date issue is resolved.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a notice letter in connection with his claims on appeal.  The letter should include an explanation as to the elements necessary to substantiate a claim under both direct and secondary theories of service connection.

2.  Obtain relevant prior and ongoing VA treatment records related to the Veteran's treatment of his claimed disabilities, to include treatment for his psychiatric disorder(s), his seizure disorder, and any residuals of antimalarial drugs taken in service.  The RO must ensure the record is complete dating since the Veteran's separation from service.  A summary of the records included in the claims file is provided in the narrative portion of this Remand, above.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, afford the Veteran a VA psychiatric examination to determine the nature and etiology of any currently present acquired psychiatric disability, other than PTSD.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide diagnoses of any and all current psychiatric disabilities, other than PTSD.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the currently diagnosed disorder, other than PTSD, is caused by or the result of any aspect of the Veteran's active service, to include the antimalarial drugs issued to the Veteran, as noted in the April 1970 Malaria Debriefing contained within the claims files.  The VA examiner must comment on the various pieces of medical literature submitted by the Veteran, which suggest that antimalarial drugs may have side effects to include an alteration in mental status, and depression.  The examiner must also determine whether, with any medical certainty, he or she is able to delineate between the Veteran's PTSD and any other psychiatric diagnosis present.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner (preferably a physician) with sufficient expertise to determine whether the Veteran has experienced, either in service or at any time since, any residuals to his confirmed in-service exposure to malaria in Vietnam (See April 1970 Malaria Debriefing).  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether  it is as least as likely as not (50 percent probability or greater) that the Veteran has now, or had ever had, any residuals of exposure to malaria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  

6.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  Stegall.  If any of the ordered actions is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.

7.  The RO must issue a statement of the case to the Veteran addressing the issue of entitlement to an earlier effective date for the award of service connection for PTSD, taking into consideration the VA treatment records added to the claims file within one year of the August 1989 decision denying the claim.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2013).

8.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


